Citation Nr: 1025662	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	  Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active service from January 1993 to July 1993.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
a total rating for compensation purposes based on individual 
unemployability.  In May 2007, the Board denied a total rating 
for compensation purposes based on individual unemployability.  
In September 2007, the Veteran submitted a Motion for 
Reconsideration of the Board's May 2007 decision.  In March 2008, 
the Veteran's motion was denied.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2009, the Court granted the Parties' Joint Motion for 
Remand; vacated the Board's May 2007 decision; and remanded the 
Veteran's appeal to the Board for additional action.  

This appeal is REMANDED to the RO.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In March 2009, the Court granted the Parties' Joint Motion for 
Remand and remanded the Veteran's claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability to the Board for additional action as directed by 
the Joint Motion.  The Joint Motion conveys that clinical 
documentation of the Veteran's VA urodynamic testing studies has 
not been incorporated into the record and should be requested.  
Therefore, the Board has no discretion and must remand the 
instant appeal for compliance with the Court's March 2009 Order 
granting the Parties' Joint Motion to Remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to 
ensure compliance with the Court's order extends to the terms of 
the agreement struck by the Parties that forms the basis of the 
Joint Motion to Remand).  

Accordingly, this case is REMANDED for the following action: 

1.  Contact the Veteran and request that he 
provide information as to all VA urodynamic 
testing including the location of the VA 
medical facility at which the testing was 
performed.  Upon receipt of the 
information, then request that copies of 
all VA clinical documentation pertaining to 
both the Veteran's urodynamic testing 
and his treatment after September 2009, 
not already of record, be forwarded for 
incorporation into the record.  

2.  Then readjudicate the Veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on his 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

